Citation Nr: 0107427	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as a former 
prisoner of war (POW) for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the VA RO in 
Pittsburgh, Pennsylvania which denied the veteran's 
application to reopen his claim of entitlement to recognition 
as a former POW for VA purposes. 




FINDINGS OF FACT

1.  In an April 1992 administrative decision, the RO 
determined that the veteran was not a former POW for VA 
purposes; in a April 1997, the RO determined that new and 
material evidence had not been submitted to reopen this claim 
for recognition as a former POW.  The veteran did not appeal 
these decisions.  

2.  The evidence associated with the claims file subsequent 
to the April 1997 determination is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1997 decision, which determined 
that the veteran did not submit new and material evidence to 
reopen his claim of entitlement to recognition as a former 
POW for VA purposes, is final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2.  The evidence received since April 1997 is not new and 
material; thus, the requirements to reopen the claim of 
entitlement to recognition as a former POW for VA purposes, 
have not been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that his internment in Switzerland from 
April 24, 1944 to December 17, 1944 (which is substantiated 
by the record) entitles him to POW status as defined by 
38 U.S.C.A. § 101(32) (West 1991 & Supp. 2000).  The code 
provision states: 

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained in the line of duty---

	(A) by an enemy government or its agents, or a hostile 
force, during a period of war; or
	(B) by a foreign government or its agents, or a hostile 
force, under circumstances which the Secretary finds to have 
been comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war.
38 U.S.C. § 101(32)(A)-(B).  

The statute gives VA the discretion to make a determination 
of POW status under 38 U.S.C. § 101(32)(B).  

As the veteran in this case was held by a foreign government 
as opposed to an enemy government or hostile force, 
38 U.S.C.A. § 101(32)(B) applies, thereby affording the Board 
discretion to find the circumstances comparable to those 
under section 101(32)(A).

Pursuant to 38 U.S.C.A. § 101(32)(B), VA has promulgated the 
following regulation regarding "prisoner of war" status:

Circumstances of detention or internment. To be considered a 
former prisoner of war, a serviceperson must have been 
forcibly detained or interned under circumstances comparable 
to those under which persons generally have been forcibly 
detained or interned by enemy governments during periods of 
war.  Such circumstances include, but are not limited to, 
physical hardships or abuse, psychological hardships or 
abuse, malnutrition, and unsanitary conditions.  Each 
individual member of a particular group of detainees or 
internees shall, in the absence of evidence to the contrary, 
be considered to have experienced the same circumstances as 
those experienced by the group.
38 C.F.R. § 3.1(y)(2)(i) (2000). 

In Young v. Brown, 4 Vet. App. 106, 109 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) held that 38 C.F.R. § 3.1(y)(2)(i) provided 
"objective criteria" for determining POW status, and that 
when comparing the hardship suffered by a veteran while 
interned in a neutral country with the hardships suffered by 
veterans interned by enemy governments and forces, the VA 
must consider "the kinds of hardship suffered, not the 
degree of hardships suffered."  In Young v. Brown, 9 Vet. 
App. 141 (1996), the Court held that, under the guidelines 
provided by statutes and VA regulations, the Secretary of the 
VA has discretion to determine whether the conditions 
described in the record are comparable to those experienced 
by POWs of enemy governments.

In an April 1992 administrative decision, the RO denied the 
veteran's claims of entitlement to recognition as a former 
POW for VA purposes.  In an April 1997 decision, the RO 
denied the veteran's application to reopen his claim of 
entitlement to recognition as a former POW for VA purposes. 

As timely appeals of these adverse actions were not 
submitted, the Board concludes that they are final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(c) (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273.

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis or, in this case, since the decision 
dated in April 1997.  Evans.

Of record at the time of the April 1992 decision was a 
November 1991 letter in which the veteran related that he was 
detained by the Swiss military from April 24, 1944 to 
December 17, 1944, in Adelboden, Switzerland for two months, 
and thereafter in Wengen, Switzerland.  He noted that he was 
confined to a two block area and that his diet consisted of 
black bread, boiled potatoes, and fish.  He also noted that 
he and his comrades were under continuous watch and that 
their stress was mostly psychological.  The veteran further 
related that his daily routine was limited to meals and some 
recreation within the confined area.  He pointed out that 
while detained, he suffered from bleeding gums and periods of 
depression, and that mail received and sent was restricted.  
Also of record was a copy of a newsletter entitled "The 
Swiss Internee."  

The RO, in the April 1992 administrative decision, determined 
that the statements submitted by the veteran did not 
demonstrate that he was interned under severe circumstances, 
that his diet and other living conditions were adequate, and 
that he did not claim to have experienced the atrocities 
common to other POWs.   

Additional evidence of record at the time of the April 1997 
decision consisted of the contents of the veteran's February 
1997 claim.  In it, the veteran stated that he had many 
newsletters from the "Swiss Internee's Association" that 
documented countless incidents of mistreatment of servicemen 
by the Swiss.  He added that while interned the food was not 
adequate, especially after D-Day, and that he received little 
mail.  He also recounted an incident when a fellow serviceman 
leapt from the third floor of a building and the guards would 
not allow anyone near him for hours, and that he died the 
next day. 

In the April 1997 decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to recognition 
as a former POW for VA purposes.

Evidence received since this April 1997 decision includes the 
veteran's September 1999 notice of disagreement.  In it, he 
again notes that the food received after D-day was 
inadequate, that he was harassed, and that there were 
problems with mail.  He stated that he and his comrades were 
constantly observed during meals by different servers, that 
they were only provided with warm water to bathe twice 
weekly, and that heat was used sparingly during the Fall.  He 
again noted that he was treated for bleeding gums, which he 
noted was a sign of malnutrition, and that constant 
harassment caused he and his comrades emotional problems, 
causing one serviceman to jump from the second floor of a 
building.  

Also of record is a photostatic copy of an envelope 
presumably sent to his mother which apparently contains some 
German stamps with "swastikas", which the representative 
argues shows that the veteran was under Nazi influence.  The 
veteran notes that this shows that the Germans censored his 
mail.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
recognition as a former POW for VA purposes.  This evidence 
is arguably "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (2000).  

The veteran's statements are essentially similar (if not 
duplicative) of the statements he made prior to the April 
1992 and 1997 decisions, and the copy of the envelope simply 
demonstrates (if authentic) that a letter was sent by the 
veteran in 1944 while he was in Switzerland and was 
apparently stamped with German stamps, but does not in any 
way demonstrate that he was "interned under circumstances 
comparable to those under which persons generally have been 
forcibly detained or interned by enemy governments during 
periods of war" or that he was interned by an enemy 
government (Germany) as alluded to by his representative.

In sum, the Board finds that no evidence associated with the 
file subsequent to the April 1997 decision is both new and 
material, and as such, the criteria for reopening the 
previously disallowed claim have not been met, and the appeal 
must be denied.


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim of entitlement to recognition as a former POW 
for VA purposes is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

